This appeal arises out of certiorari proceedings brought by the Erie Railroad Company as relator against the State Tax Commission to review the assessments of special franchises of the said railroad in the city of Buffalo for the years 1932 through 1936. The questions involved were as follows: (1) Were the crossing of Doat street, Perry street and Katherine street and the lengthwise occupation of Railroad street properly assessable as special franchises for the year 1932? (2) Are the values of twelve bridges within the street lines, *934exclusive of track, carrying the railroad over Clinton street, William street, Bailey avenue, Walden avenue, Genesee street, Bast Ferry street, Bast Delavan avenue, Main street, Delaware avenue and Military road for the years 1932 to 1936, both inclusive, and the crossing of Austin street and Amherst street for the years 1933 to 1936, both inclusive, properly included in the assessment of the tangible property of the railroad as a part of the relators’ special franchises? The final order entered upon the decision of the referee for the year 1932 (1) cancelled the assessments on the occupation and crossings of Doat street, Perry street, Fulton street and Katherine street of the full value respectively of $26,800, $11,900, $10,000 and $6,300, and also, the occupation and crossings in Ganson street and Babcock street of the full value of $900 and $1,300, respectively; (2) sustain the assessment on the lengthwise occupation of Railroad street of the full value of $15,500; and for the years 1932 to 1936, both inclusive, (1) reduce the full value of the assessments for overhead crossings by thirty-five per cent of the assessed value of the overhead bridges within the street lines for the crossings of Bailey avenue, Walden avenue, Genesee street, Bast Ferry street, Bast Delavan avenue, Main street, Delaware avenue and Military road; (2) sustain the assessment for overhead crossings, including the full value of the overhead bridges within the street lines, for the crossing of Clinton street and William street; and for the years 1933 to 1936, both inclusive, reduce the full value of the assessment for overhead crossings by fifty per cent of the assessed value of the overhead bridges within the street lines for the crossings of Austin street and Amherst street. The appeals of the State Tax Commission and the City of Buffalo are from so much of the final order as cancels the special franchise assessments for the crossings of Doat street, Perry street, Fulton street and Katherine street for the year 1932, and reduces the assessment on the value of the bridges carrying the railroad over Bailey avenue, Walden 'avenue, Genesee street, Bast Perry street, Bast Delavan avenue, Main street, Delaware avenue and Military road thirty-five per cent for the years 1932 to 1936, both inclusive, and reduces the assessment on the value of the bridges carrying the railroad over Austin street and Amherst street fifty per cent for the years 1933 to 1936, both inclusive. The relators appeal from so much of the final order that sustains the assessment for the lengthwise occupation of Railroad street and from the inclusion of any value for the bridges carrying the railroad over Bailey avenue, Walden avenue, Genesee street, Bast Ferry street, Bast Delavan avenue, Main street, Delaware avenue and Military road for the years 1932 to 1936, both inclusive, the inclusion of the full value of the bridges carrying the railroad over Austin street and Amherst street for the years 1933 to 1936, both inclusive. Paragraphs seven, eight, nine, eleven and twelve of the order appealed from reversed and every other assessment confirmed and sustained with costs and disbursements to the defendant-respondent-appellant, the State Tax Commission. Hill, P. J., Crapser, Heffernan, Schenck and Foster, JJ., concur.